Citation Nr: 0123291	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-29 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to a compensable evaluation for exertional 
asthma prior to October 7, 1996, on appeal from the initial 
grant of service connection.

3.  Entitlement to an evaluation in excess of 30 percent for 
exertional asthma from October 7, 1996, on appeal from the 
initial grant of service connection.  

4.  Entitlement to an evaluation in excess of 10 percent for 
bacterial vaginitis, on appeal from the initial grant of 
service connection.  

5.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis, on appeal from the initial grant of service 
connection.

6.  Entitlement to a compensable evaluation for residuals of 
fracture, left third and fourth fingers, on appeal from the 
initial grant of service connection.  

7.  Entitlement to a compensable evaluation for residuals of 
bilateral bunionectomy, on appeal from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1986 to April 
1996.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

This case has been advanced on the docket because of 
administrative delay that resulted in significant delay in 
docketing the case.  38 C.F.R. § 20.900(c) (2000).

In May 1999, a hearing was held before the undersigned, the 
Member of the Board designated by the Chairman of the Board 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  

In a September 1999 decision, the Board (1) denied the 
appellant's claim of service connection for a bilateral knee 
disorder as not well grounded; (2) denied an evaluation in 
excess of 10 percent for bacterial vaginitis and compensable 
evaluations for residuals of fracture, left third and fourth 
fingers and for residuals of bilateral bunionectomy, all on 
appeal from the initial grant of service connection; (3) 
denied a compensable evaluation for exertional asthma prior 
to October 7, 1996, on appeal from the initial grant of 
service connection; (4) granted a 30 percent evaluation for 
exertional asthma from October 7, 1996, on appeal from the 
initial grant of service connection; and (5) remanded the 
claim for higher evaluation for sinusitis.  The RO 
effectuated the grant of a 30 percent evaluation for 
exertional asthma from October 7, 1996 in an October 1999 
rating decision.  Therefore, the issues for appellate review 
are as stated on the title page of this remand.  

The appellant appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court), which in a January 
2001 Order vacated the Board's September 1999 decision and 
remanded the claims for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

As for the claim seeking a higher evaluation for sinusitis, 
the RO has readjudicated that issue and issued a supplemental 
statement of the case in April 2000.  The appellant's 
attorney requested a Board videoconference hearing on that 
issue in May 2000.  He subsequently withdrew the request for 
hearing after one was scheduled for March 2001.  The 
appellant thereafter requested a videoconference hearing, 
apparently on this issue.  The appellant has already had an 
in-person hearing before the undersigned Board member on this 
and all issues encompassed in this appeal.  There is no right 
to another hearing as to issues on which she has already had 
a hearing.

By letter dated March 30, 2001, the veteran's attorney was 
notified that he had 90 days to submit additional evidence 
and argument in support of the appeal.  The veteran's 
attorney did not present such evidence or argument within the 
90-day period.  The case was forwarded to the undersigned for 
review, and review was completed.  Before the remand was 
dispatched, the Board, on August 8, 2001, received a letter 
from the attorney requesting that the case not be remanded 
for compliance with the Veterans Claims Assistance Act of 
2000 and asserting that he would present evidence and that 
the appellant would cooperate with an examination ordered by 
the Board.  The attorney's correspondence was received after 
the time for evidence or argument had expired.  Furthermore, 
at the present time, the Board has no authority to schedule 
the appellant for any examination without remand to the 
Regional Office.  Accordingly, for the reasons discussed 
herein, the claim must be remanded.


REMAND

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
The VCAA is applicable to all claims filed on or after the 
date of its enactment, or filed before that date and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  

With respect to the claim of service connection for a 
bilateral knee disorder, the RO in its rating decisions and 
the Board in the September 1999 decision denied the claim as 
not well grounded.  The VCAA eliminated the well-grounded-
claim requirement.  Thus, neither the RO nor the Board 
ensured that VA had properly performed its duty to assist and 
analyzed the merits of the claim.  The claim will be remanded 
for action in compliance with the VCAA.  

With respect to the claims for higher evaluations for 
exertional asthma, bacterial vaginitis, residuals of 
fractures of the left third and fourth fingers, residuals of 
bilateral bunionectomy, and sinusitis, the appellant has not 
undergone recent VA examination.  Exertional asthma has not 
been evaluated since December 1998.  Bacterial vaginitis has 
not been evaluated since June 1998.  Residuals of a 
bunionectomy have not been evaluated since September 1997.  
Sinusitis and residuals of the fractures of the left third 
and fourth fingers have not been evaluated since November 
1996.  

The Board is not required, pursuant to its duty to assist, to 
remand solely because of the passage of time since the 
preparation of an otherwise adequate examination report.  
However, the appellant has argued that the disabilities have 
undergone an increase in severity since the time of these 
examinations.  See VAOPGCPREC 11-95 (passage of time since 
last examination, alone, is not sufficient reason for remand 
for new examination, but is if claimant argues disability 
increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA required to afford contemporaneous examination 
where last examination was two years earlier).  Therefore, 
the claims for higher evaluations will be remanded for 
compliance with the VCAA.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  In conducting the development herein, 
the RO must ensure that all notification 
and development action required by the 
VCAA is completed.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

2.  Ask the appellant to supply the names 
and addresses of all health care 
providers who have treated her for 
exertional asthma, bacterial vaginitis, 
residuals of the fractures of the left 
third and fourth fingers, residuals of a 
bunionectomy, and sinusitis since 
September 1999, and the dates of such 
treatment.  Secure a release, if 
necessary, request complete clinical 
records of such treatment, and associate 
all documents obtained with the claims 
file.  Notify the appellant if unable to 
obtain any relevant records identified.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b), (c), 
(d)).

3.  Schedule the appellant for an 
examination to determine the severity of 
the residuals of the fractures of the 
left third and fourth fingers.  The 
claims folder and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  All necessary tests and 
studies should be conducted.  The report 
of examination should contain a detailed 
account of all manifestations found.  The 
examiner should be asked to determine 
whether the residuals of the fractures of 
the left third and fourth fingers result 
in unfavorable ankylosis or limited 
motion preventing flexion of tips to 
within two inches (5.1 centimeters) of 
the median transverse fold of the palm.  
The examiner should also be asked to 
express an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or with 
prolonged use, whether any pain produces 
additional range-of-motion loss, and 
whether any additional functional 
limitation is to be expected due to any 
weakened movement, excess fatigability, 
or incoordination.  If the examiner 
determines that pain on use, flare-ups, 
or weakness, fatigability, or 
incoordination can be expected to cause 
additional functional limitation, the 
nature of the additional functional 
limitation, its severity, and its 
frequency should be addressed, if 
possible.  A medical rationale for all 
opinions expressed must be associated 
with the examination report.  

4.  The RO should schedule the appellant 
for an examination to determine the 
severity of residuals of a bilateral 
bunionectomy.  The claims folder and a 
copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  The reports of examination 
should contain a detailed account of all 
manifestations found.  The examiner 
should be asked to determine whether the 
residuals noted are productive of 
moderate, moderately severe, or severe 
impairment of the foot.  A medical 
rationale for all opinions expressed must 
be associated with the examination 
report.  

5.  The RO should schedule the appellant 
for an examination to determine the 
severity of the bacterial vaginitis.  The 
claims folder and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  All necessary tests and 
studies should be conducted.  The reports 
of examination should contain a detailed 
account of all manifestations found.  The 
examiner should be asked to determine 
whether the symptomatology associated 
with the disability requires continuous 
treatment and, if so, whether it is 
controlled by continuous treatment.  A 
medical rationale for all opinions 
expressed must be associated with the 
examination report.

6.  The RO should schedule the appellant 
for an examination to determine the 
severity of her exertional asthma.  The 
claims folder and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  All necessary tests and 
studies should be conducted, including 
pre and post-bronchodilator pulmonary 
function testing to include FEV-1 and 
FEV-1/FVC findings as a percent 
predicted.  The reports of examination 
should contain a detailed account of all 
manifestations found, including (a) the 
frequency of asthmatic attacks, (b) the 
occurrence and frequency of respiratory 
failure, (c) the need for and frequency 
of use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-
suppressive medications, (d) the 
occurrence and frequency of medical care 
of exacerbations, and (e) the frequency 
of use of any inhalational or oral 
bronchodilator therapy or inhalational 
anti-inflammatory medication.  A medical 
rationale for all opinions expressed must 
be associated with the examination 
report.  

7.  The RO should schedule the appellant 
for an examination to determine the 
severity of her sinusitis.  The claims 
folder and a copy of this REMAND must be 
made available to the physician for review 
in conjunction with the examination.  All 
necessary tests and studies should be 
conducted.  The reports of examination 
should contain a detailed account of all 
manifestations found, including any 
surgery and chronic osteomyelitis; the 
presence and frequency per year of 
sinusitis episodes characterized by 
headaches, pain, and purulent discharge or 
crusting, and whether those episodes 
required bed rest and treatment by a 
physician; the need for prolonged (lasting 
four to six weeks) antibiotic treatment; 
and any detection by x-ray.  A medical 
rationale for all opinions expressed must 
be associated with the examination report.  

8.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before returning 
the claim to the Board.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

9.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


